Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/27/2021 is entered and details claims 18 and 19 as amended and claims 35-36 as added (claims 27-34 being previously withdrawn). Accordingly, claims 18-26 and 35-36 are pending examination on the merits.
	The amendment to claims 18 and 19 is sufficient in overcoming the previously indicated rejections under 35 USC 112 (b).  Furthermore, the amendment to claim 18 is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 102 (a)(1).
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 18, the recitation of “such that the gas passage sections, anywhere in the gas supply circuit…are greater than the minimum of two following sections…” renders the claim indefinite as it is unclear what is meant by “greater than the minimum.”  Specifically, it is unclear as to what “the minimum” is referring; the minimum number of following sections, the minimum length of two following sections, the minimum diameter/area of two following sections, etc.  Further, it is unclear what is meant by “greater than.”  For instance, assuming that “the minimum” refers to some geometric feature of the two following sections, then does “greater than” refer to a corresponding geometric feature of the gas passage section.  That is, assuming that the second exit section has a diameter of some value, does the gas passage section have a diameter that is larger than the diameter of the second exit section?  Based on the claim language it is unclear in what way the gas passage section is greater than the recited following sections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, as evidenced by Non-Patent Literature “Choked Flow” (https://en.wikipedia.org/wiki/Choked_flow; dated 04/2021), hereinafter D1.
Regarding claim 18, Ramakrishnan teaches a method of plasma cutting a piece to be cut (“This invention relates to a plasma arc cutting process and apparatus. In particular, the invention is concerned with controlling the electric arc in plasma arc cutting applications, such as in the metal fabrication industry.” 1:4-7) (Figures 3A, 3C, 4, and 5; workpiece 36), comprising: 

    PNG
    media_image1.png
    647
    753
    media_image1.png
    Greyscale

providing a plasma torch (dual flow plasma torch 20) comprising an electrode (electrode 22 made of copper and including element 42; 5:10-29) disposed within a first nozzle (26) having a first exit section nozzle exit 24, which produces a choked flow; 6:26-43) facing an end of the electrode (22; as shown in Fig. 1), a first gas source to supply a first gas to the first nozzle (“A suitable plasma forming gas 30 (e.g. air, oxygen, nitrogen or a mixture of argon and hydrogen) flows under pressure around the electrode 22 and through the nozzle bore 24 towards a workpiece 32.” 5:15-19), a second nozzle (40; made of copper like nozzle 26) arranged concentrically around the first nozzle (26) (Fig. 1) and having a second exit section (not labeled, by shown above the annotated arrow) substantially facing the first exit section (24), and a second gas source to supply a second gas (gas 38) between the first nozzle and the second nozzle (“An arc 36 from the torch 20 is constricted by the flow of gas 30 through the nozzle 26, further constriction can be achieved by applying a shield gas 38, or by water as in a water injection torch or by a secondary nozzle as used in high precision cutting torches.” 5:22-25) via a gas supply circuit having gas passage sections (annotated above) between the first nozzle (26) and the second nozzle (40), the gas supply circuit thereof is such that the gas passage sections, anywhere in the gas supply circuit, between the second gas source under pressure (supplying gas 38) and the second nozzle (40), are greater than the minimum of two following sections: the second exit section of the second nozzle (Given the indefiniteness of the instant limitation, as detailed above under the previous heading, the examiner interprets such limitation to refer to the gas passage sections to be greater in overall length as compared to the second exit section) or an annular section of a surface formed by a projection of an exit edge of the second nozzle on a surface of the piece to be cut; 
supplying the electrode (22) with a current (arc current; See Fig. 5) and respectively supplying the first nozzle (26) and the second nozzle (40) with the first (30) and second gas (38) to form a plasma with the first gas introduced into the first nozzle (plasma arc jet 36) (30 is the gas forming gas); and
controlling a surrounding pressure around a plasma jet between the first nozzle (26) and the second nozzle (40) to be at least greater than an atmospheric pressure and less than a pressure of the plasma jet in the first exit section (24) (“The force exerted by the plasma jet on the molten material at the cut is a function of the momentum of the plasma jet which is proportional to the product of the mass density of the plasma and the square of its velocity. The nozzle of the plasma torch 20 has a straight bore and hence at the operating mass flow rates used for cutting, the velocity of the plasma at the nozzle exit 24 is sonic, as evidences by optical observations, which show a supersonic jet 36 emanating from the nozzle. Owing to the choking or sonic flow at the nozzle exit 24, the gas dynamic behaviour of the plasma described in terms of mass flow and jet momentum are primarily determined by the conditions in the nozzle chamber located upstream of the nozzle 6:43-49) (Here, exit 24 produces a choked flow.  Producing such a choked flow inherently means that pressure around jet 36 between nozzle 26 and 40 is greater than an atmospheric pressure; i.e. atmospheric pressure surrounding an exterior of the torch. Furthermore, D1 articulates that choked flow occurs when a flowing fluid at a given pressure and temperature passes through a constriction-nozzle exit 24-into a lower pressure environment and that all gases flow from upstream higher pressure sources to downstream lower pressure sources.  Accordingly, it is inherent that the pressure around plasma jet 36 at exit section 24 is greater than the pressure existing around jet 36 in the region between nozzle 26 and 40).  
Regarding claim 20, Ramakrishnan, as applied to claim 18, teaches each claimed limitation and further teaches wherein the pressure in the first exit section is nozzle 26 having exit orifice 24 producing a choked flow inherently means that the pressure at 24 is obtained by a total generating pressure and a coefficient corresponding to a ratio of heat; also commonly referred to as the heat capacity ratio). 
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image2.png
    71
    151
    media_image2.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image3.png
    101
    193
    media_image3.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).
	Because nozzle 26 of Ramakrishnan produces a choked flow at exit orifice 24, the above equation is inherently met, with p* being pressure in the first exit section (28a), p0 being the total generating pressure in the nozzle, and γ corresponding to 
Regarding claim 24, Ramakrishnan, as applied to claim 18, teaches each claimed limitation except including wherein an intensity of current in the plasma jet is an affine function of a gas supply pressure in the first nozzle.  
For context as to what is meant by “an affine function,” the examiner references paragraph 0061 of the instant application which states the following:
In the plasma cutting method described herein, the current for a given exit section diameter 9 of the plasma nozzle 4 can also depend on the supply pressure Pi of the plasma nozzle 4 during at least one phase of the cutting process. The intensity could for example be an affine function of the supply pressure and can thus be expressed as follows: I=a+bP, a and b being constants to be determined according to the geometry of the torch.

	Based on the above interpretation, such an affine function is inherently present in the plasma torch of Ramakrishnan.  Since, a and b are constants based on the geometry of the torch and P is the pressure, Ramakrishnan inherently satisfies this equation.
	

    PNG
    media_image4.png
    513
    567
    media_image4.png
    Greyscale

	Ramakrishnan teaches an intensity of current in the plasma jet being functionally related to a gas supply pressure in the first nozzle (Fig. 5 and 6:50-60; “there is a strong relationship between the pressure in the nozzle chamber and arc current. Thus, the pressure in the nozzle chamber, and therefore the plasma jet momentum, varies with current and a strategy of controlling the amount of energy per unit length of cut by varying the arc current depending on the cutting speed would result in the momentum of the plasma jet decreasing during cutting of the profile corners. This means that effective metal removal and therefore high cut quality would not be maintained around the profile.”) (6:61 to 7:3; “The process of the invention maintains the balance between the momentum of the plasma jet and the amount of energy per unit length of cut needed for high cut quality. The process relies on pulsing of the arc current down from an upper current value (typically the value of the current rating of the nozzle) for a short period of time in a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, as evidenced by Non-Patent Literature “Choked Flow” (https://en.wikipedia.org/wiki/Choked_flow; dated 04/2021), hereinafter D1, and by Non-Patent Literature “Heat Capacity Ratio” (https://en.wikipedia.org/wiki/Heat_capacity_ratio; dated 01/27/2022), hereinafter D2.
Regarding claim 19, Ramakrishnan, as applied to claim 18, teaches each claimed limitation and further teaches wherein a ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle being of some value (see citations to claim 18 above).  
Ramakrishnan is silent on the ratio being greater than 1 and less than or equal to 5.
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image2.png
    71
    151
    media_image2.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image3.png
    101
    193
    media_image3.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).  Paragraph 0018 states that “the ratio between the pressure in the plasma jet in the first exit section and the surrounding pressure around the plasma jet between the 
	Because nozzle 26 of Ramakrishnan produces a choked flow at exit orifice 24, the above equation is inherently met, with p* being the pressure of the plasma in the first exit section (24), p0 being the total generating pressure in the nozzle, and γ corresponding to coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma. Here, Ramakrishnan inherently teaches a nozzle pressure ratio of p*/p0 (which is of some value).
	With respect to γ, the instant application discloses the source of plasma gas 11 being “compressed air, oxygen, or any other gas adapted to the material to be cut” (para. 0042) and that γ “is generally between 1.0 and 1.4.
	D2 shows values of γ for air being about 1.4, which corresponds to the values disclosed in the instant application.  These values are corroborated by D1.
Ramakrishnan discloses the plasma forming gas (30) being “air, oxygen, nitrogen or a mixture of argon and hydrogen.”  As such, Ramakrishnan inherently teaches the same values of γ and also teaches a corresponding nozzle pressure ratio.

    PNG
    media_image5.png
    511
    431
    media_image5.png
    Greyscale

D1 also shows that for a choked glow, the minimum pressure ration Pu/Pd may be understood as the ration between the upstream pressure and the pressure at the nozzle throat when the gas is traveling at Mach 1 (sonic flow), where, for dry air, the minimum Pu/Pd is 1.893.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, by modifying the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle of Ramakrishnan, being inherently of some value, to be greater than 1 and less than or equal to 5.  The aforementioned pressure ratio is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result .
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, as evidenced by Non-Patent Literature “Choked Flow” (https://en.wikipedia.org/wiki/Choked_flow; dated 04/2021), hereinafter D1, and by Non-Patent Literature “Heat Capacity Ratio” (https://en.wikipedia.org/wiki/Heat_capacity_ratio; dated 01/27/2022), hereinafter D2.
Regarding claim 35, Ramakrishnan, as applied to claim 18, teaches each claimed limitation and further teaches wherein a ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle being of some value (see citations to claim 18 above).  
Ramakrishnan is silent on the ratio being between 2 and 4.
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image2.png
    71
    151
    media_image2.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image3.png
    101
    193
    media_image3.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).  Paragraph 0018 states that “the ratio between the pressure in the plasma jet in the first exit section and the surrounding pressure around the plasma jet between the first nozzle and the second nozzle is advantageously between 1 and 5, preferably between 2 and 4 and more preferably between 2.4 and 2.6,” while paragraph 0019 states that “the pressure in the first exit section is obtained from the total generating pressure in the first nozzle and a coefficient corresponding to the ratio of specific heats at a constant pressure and volume of the plasma.” Paragraph 0049 refers to the claimed ratio as “so-called Nozzle Pressure Ratio or NPR.”
	Because nozzle 26 of Ramakrishnan produces a choked flow at exit orifice 24, the above equation is inherently met, with p* being the pressure of the plasma in the first exit section (24), p0 being the total generating pressure in the nozzle, and γ 0 (which is of some value).
	With respect to γ, the instant application discloses the source of plasma gas 11 being “compressed air, oxygen, or any other gas adapted to the material to be cut” (para. 0042) and that γ “is generally between 1.0 and 1.4.
	D2 shows values of γ for air being about 1.4, which corresponds to the values disclosed in the instant application.  These values are corroborated by D1.
Ramakrishnan discloses the plasma forming gas (30) being “air, oxygen, nitrogen or a mixture of argon and hydrogen.”  As such, Ramakrishnan inherently teaches the same values of γ and also teaches a corresponding nozzle pressure ratio.

    PNG
    media_image5.png
    511
    431
    media_image5.png
    Greyscale


Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, by modifying the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle of Ramakrishnan, being inherently of some value, to be between 2 and 4.  The aforementioned pressure ratio is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure ratio for achieving choked flow.  A person of ordinary skill in the art would recognize that the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle allows for choked conditions to occur.  Having too low of a pressure ratio would prevent sonic flow at the nozzle exit from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 36, Ramakrishnan, as applied to claim 18, teaches each claimed limitation and further teaches wherein a ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle being of some value (see citations to claim 18 above).  

D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image2.png
    71
    151
    media_image2.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image3.png
    101
    193
    media_image3.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).  Paragraph 0018 states that “the ratio between the pressure in the plasma jet in the first exit section and the surrounding pressure around the plasma jet between the first nozzle and the second nozzle is advantageously between 1 and 5, preferably between 2 and 4 and more preferably between 2.4 and 2.6,” while paragraph 0019 states that “the pressure in the first exit section is obtained from the total generating pressure in the first nozzle and a coefficient corresponding to the ratio of specific heats at a constant pressure and volume of the plasma.” Paragraph 0049 refers to the claimed ratio as “so-called Nozzle Pressure Ratio or NPR.”
0 being the total generating pressure in the nozzle, and γ corresponding to coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma. Here, Ramakrishnan inherently teaches a nozzle pressure ratio of p*/p0 (which is of some value).
	With respect to γ, the instant application discloses the source of plasma gas 11 being “compressed air, oxygen, or any other gas adapted to the material to be cut” (para. 0042) and that γ “is generally between 1.0 and 1.4.
	D2 shows values of γ for air being about 1.4, which corresponds to the values disclosed in the instant application.  These values are corroborated by D1.
Ramakrishnan discloses the plasma forming gas (30) being “air, oxygen, nitrogen or a mixture of argon and hydrogen.”  As such, Ramakrishnan inherently teaches the same values of γ and also teaches a corresponding nozzle pressure ratio.

    PNG
    media_image5.png
    511
    431
    media_image5.png
    Greyscale

D1 also shows that for a choked glow, the minimum pressure ration Pu/Pd may be understood as the ration between the upstream pressure and the pressure at the nozzle throat when the gas is traveling at Mach 1 (sonic flow), where, for dry air, the minimum Pu/Pd is 1.893.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, by modifying the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle of Ramakrishnan, being inherently of some value, to be between 2.4 and 2.6.  The aforementioned pressure ratio is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Krink et al. (U.S. Publication 2006/0186094), hereinafter Krink.
Regarding claim 21, Ramakrishnan, as applied to claim 18, teaches each claimed limitation including a gas supply pressure in the first nozzle being of some value.  Ramakrishnan does not teach the gas supply pressure being greater than 5000 hPa.
Note: 5000 hPa converts to 5 bar.
	Krink teaches that it is known in the art of controlling gas supply pressures in a p
plasma torch (para. 0001) for the plasma torch to include an electrode (12) disposed in 

    PNG
    media_image6.png
    646
    477
    media_image6.png
    Greyscale

a first nozzle (14) having a first exit section (exit orifice shown) (para. 0045), a first gas source (18) to supply gas (plasma gas mixture-para. 0045) to the first nozzle (via line 9a), a second nozzle (secondary gas nozzle 16) arranged concentrically around the firs nozzle and having a second exit section (exit orifice shown above), and a second gas source (20) to supply a gas (secondary gas mixture-para. 0046) between the first nozzle and the second nozzle (as shown above in Figure 1, via line 9d).

	The advantage of combining the teachings of Krink is that in doing so would provide a gas supply pressure that ensures that the desired pressure is always present in the interior of the plasma torch, where such pressure is sufficient for a plasma cutting process (para. 0054).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan with Krink, by replacing the gas supply pressure of Ramakrishnan, being inherently of some value, with the teachings of Krink, in order to provide a gas supply pressure that ensures that the desired pressure para. 0054).
Furthermore, the value of the gas supply pressure in the first nozzle is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure for a plasma cutting process.  A person of ordinary skill in the art would recognize that the gas supply pressure influences the pressure present in the interior of the nozzle for plasma cutting.  Having too low of a gas supply pressure would prevent plasma cutting from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Winn. (U.S. Publication 2017/0001255).
Regarding claim 22, Ramakrishnan, as applied to claim 18, teaches each claimed limitation except for wherein the surrounding pressure around the plasma jet is regulated by varying a distance between the second exit section and the piece to be cut.  
Winn teaches that it is known in the art of plasma torches for cutting (para. 0002) for the plasma torch (Figure 2; 200) to include an electrode (205) disposed in 

    PNG
    media_image7.png
    553
    731
    media_image7.png
    Greyscale

a first nozzle (203) having a first exit section (exit orifice shown) (para. 0027), a first gas source (Figure 1; 123) to supply gas (plasma gas-para. 0024) to the first nozzle, a second nozzle (201) arranged concentrically around the first nozzle and having a second exit section (exit orifice shown above), and a second gas source (121) to supply a gas (shield gas) between the first nozzle and the second nozzle (as shown in Figure 1).
	Winn further teaches that “[m]any known cutting systems either use a robot arm or a gantry type structure to move the cutting torch 200 around during the cutting operation” (para. 0038).  Figure 6 illustrates an example of a robot driven torch.  Winn continues in that “[b]ecause of this movement, and its effect on the gas lines 121 and 123, the gas flow/pressure can be different at different torch orientations or locations during a cutting operation, even though the supplied gas pressure remains constant.”
Winn gives the following example:


	Winn, concludes, in that “the controller 101 can determine that when the torch 200 is at a first orientation no adjustment to the pressure is needed, but when the torch reaches a second orientation (e.g., torch up, torch horizontal, etc.) the pressure level needs to be adjusted to ensure the proper pressure is at the torch 200.”
	Those of ordinary skill in the art would readily understand that the distance between the second exit section of the second nozzle and the workpiece greatly influences the surrounding pressure.  For instance, the smaller the distance, the greater the pressure, and vice versa.
	The advantage of combining the teachings of Winn is that in doing so would provide accurate control over the secondary gas based on a position of the plasma torch relative to the workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan with Winn, by adding to the plasma torch of Ramakrishnan, with the CNC controlled robotic plasma torch of Winn, in order to .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Suslov (U.S. Publication 2008/0185366).
Regarding claim 22, Ramakrishnan, as applied to claim 18, teaches each claimed limitation except for wherein an average electric field in the plasma jet is greater than 15 kV/m.  
Suslov teaches that it is known in the art of plasma generating devices (para. 0001) (para. 0002; “During operation, a plasma-generating gas is supplied to the plasma channel. The electrical arc formed between the cathode and the anode heats the gas flowing through the plasma channel, forming a plasma flow (sometimes also called a plasma stream or plasma jet). The plasma flow exits the device through an outlet in the anode at the end of the plasma channel.”) (Figure 1, illustrating plasma chamber 28 around cathode tip 30) for an average electric field in the plasma jet to be greater than 15 kV/m (para. 0041; “The average temperature of the plasma flow in the high pressure portion is preferably 10-20 °K. If argon is used as a plasma generating gas, the electric field of the plasma is preferably 5-50 V/mm. The power density of the plasma in the high pressure portion is preferably in the range of 0.5-10 kW/mm3.”).
.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Shintani (U.S. Patent 5653895), and in further view of Winn. (U.S. Publication 2017/0001255).
Regarding claim 25, Ramakrishnan, as applied to claim 18, teaches each claimed limitation including the surrounding pressure of the plasma jet being of some value during a priming phase of the plasma jet (formation of jet 36), a transfer phase (where the arc is transferred/contacts to the workpiece for cutting), and a piercing phase of a cutting cycle (plasma cutting of the workpiece).
Ramakrishnan is silent on the surrounding pressure being less than 1500 hPa and the surrounding pressure increases during a cutting phase of the cutting cycle.  

Shintani teaches that it is known in the art of plasma cutting (1:5-10) for a plasma cutting torch to include an electrode (1) disposed in a first nozzle (4)

    PNG
    media_image8.png
    428
    464
    media_image8.png
    Greyscale

Figure 11 of Shintani

having a first exit section (shown in Figure 11, above) (11:1-14), a first gas source (2) to supply gas (plasma gas) (2:45-49) to the first nozzle, a second nozzle (7) arranged concentrically around the first nozzle (Fig. 11, above) and having a second exit section (exit orifice shown above), and a second gas source (8) to supply a gas (secondary gas) between the first nozzle and the second nozzle (as shown above in Figure 11).

    PNG
    media_image9.png
    412
    464
    media_image9.png
    Greyscale

	Shintani further teaches increasing the surrounding pressure (secondary gas) during the cutting phase (indicated as Plasma Cutting Current from time b to c) (12:7-20; “The time chart shown in FIG. 13 differs from that shown in FIG. 11 in that the switching of the rate of flow of the secondary gas 8 from a low level to an elevated level is accomplished with a delay of time Td after the piercing is initiated following the start of the pre-flow period. This mode of operation can be achieved by constructing the plasma torch or the plasma cutting apparatus as shown in FIG. 4 or FIG. 11 and at the same time by incorporating a time delay element in the unit 13 for driving the control valves for the secondary gas 8 as shown in FIG. 4.”).
	The advantage of combining the teachings of Shintani is that in doing so would make it possible to perform a stabilized cutting operation without encountering a possible arc extinction immediately after the piercing is finished and without 12:46-55). Furthermore, providing an increased secondary gas pressure allows for interchangeability of a single plasma cutting apparatus (12:56 to 13:14).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan with Shintani by replacing the surrounding pressure during a cutting phase of Ramakrishnan, with the teachings of Shintani, in order to make it possible to perform a stabilized cutting operation without encountering a possible arc extinction immediately after the piercing is finished and without unnecessarily heightening the suppliable output voltage of a power supply (12:46-55). Furthermore, providing an increased secondary gas pressure allows for interchangeability of a single plasma cutting apparatus (12:56 to 13:14).
The combination of Ramakrishnan and Shintani teaches the claimed invention except for the surrounding pressure being less than 1500 hPa.
Winn teaches that it is known in the art of plasma torches for cutting (para. 0002) for the plasma torch (Figure 2; 200) to include an electrode (205) disposed in 

    PNG
    media_image7.png
    553
    731
    media_image7.png
    Greyscale

203) having a first exit section (exit orifice shown) (para. 0027), a first gas source (Figure 1; 123) to supply gas (plasma gas-para. 0024) to the first nozzle, a second nozzle (201) arranged concentrically around the first nozzle and having a second exit section (exit orifice shown above), and a second gas source (121) to supply a gas (shield gas) between the first nozzle and the second nozzle (as shown in Figure 1).
	Winn further teaches the surrounding pressure being less than 1500 hPa (para. 0040; maintaining shield gas pressure within an acceptable range of 13-14 psi for a given cutting operation.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Shintani, by replacing the surrounding pressure of Ramakrishnan, being inherently of some value, with the teachings of Winn, for in doing so would merely amount to routine optimization of a result effective variable. Here, the surrounding pressure is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is enabling the gaseous atmosphere around a cutting area to be controlled [Shintani, 2:18-28; 38-41].  A person of ordinary skill in the art would recognize that the pressure of the shield gas (surrounding pressure) influences the environment around the plasma jet and the workpiece. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Shintani (U.S. Patent 5653895), and Winn. (U.S. Publication 2017/0001255), and in further view of Couch et al. (U.S. Patent 5695662).
Regarding claim 26, the primary combination, as applied to claim 25, teaches each claimed limitation except for the second nozzle coming into contact with the piece to be cut during at least one phase of the cutting cycle.
Couch teaches that it is known in the art of plasma cutting (1:20-29; “…a process and apparatus for dual flow piercing and cutting of metal workpieces that is faster, has a better cut quality, and protects the torch against splattered molten metal through the use of a high velocity gas secondary gas flow of well-defined flow conditions and a novel composition….”) (Figures 3A, 3C, 4, and 5; plasma torch 10 comprising electrode 24, first nozzle 28 and second nozzle 72 for piercing/cutting workpiece 36) wherein the second nozzle comes into contact with the piece to be cut during at least one phase of the cutting cycle (8:4-11; “…it also acts during piercing as a mechanical shield against splattered metal. The lower portion of the cap, particularly the face piece 72d, intercepts any molten metal sprayed upwardly that is not swept away by the gas shield of the present invention, that is, a strong shielding flow of secondary gas this impinges on the plasma jet and is turned to flow radially outwardly between the cap 72 and the workpiece…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Shintani and Winn, by modifying the second nozzle of Ramakrishnan, specifically the face of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761